DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/09/2019. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-15, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et a. (US 2013/0054467) in view of Patton et al. (US 2013/0269694).

Regarding claim 1: Dala disclose a secure medical device system comprising: 
a computer processing device (Fig. 1) that includes: 
a processor (Fig. 1, item 120, ¶0054); 
(Fig. 1, item 110) enabling communication between the processor and a diagnostic test unit (Fig. 1, item 101, 102, 103 or 104, ¶0053 & ¶0057-¶0058); 
a first wireless access point (Fig. 5, Bluetooth link); 
computer-readable instructions stored in the memory and executable by the processor providing a locally-served web site that is browser accessible over the first wireless access point, wherein the locally-served web site is adapted to receive control instructions over the first wireless access point (¶0059, ¶0132 & ¶0135); and 
a second wireless access point (Fig. 5, item 540 or item 560)  operable concurrently with and independent from the first wireless access point, wherein the second wireless access point enables communication between the processor and an external network (¶0059, ¶0132 & ¶0134).
Dala disclose programmable computer with software instructions to execute the various functions of the console 120 described herein (¶0054). However, it does not explicitly disclose a memory in communication with the processor . Even thou is not expressly recited, it would have been understood that a memory (for example ROM, RAM) are integral possible option notoriously known indicator for storing software instruction and being in communication with the processor in order to ensure proper function of the computer as the time the invention was made, in which the examiner takes Official Notice.
Dala does not explicitly disclose to generating command signals transmittable over the interface to the diagnostic test unit.
In analogous art regarding medical treatments, Patton disclose generating command signals transmittable over the interface to a diagnostic test unit (¶0023: Alternatively, communication interface 150 may receive instructions from a mobile device 190b (also shown in this example as a cellular phone) via wireless communications 196 and ¶0039).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of generating command signals transmittable over the interface to a diagnostic test unit, as disclose by Patton, to the system of Dala. The motivation is to allow direct operation of the diagnostic unit hence reducing treatment time. 


Regarding claim 2: The combination of Dala and Patton disclose the system of claim 1 and further comprising: 
a mobile computing device configured to execute a web browser application, wherein the web browser application communicates with the first wireless access point and the locally-served web site over a first wireless connection, wherein the first wireless connection is encrypted, and wherein the control instructions are transmitted from the web browser application to the locally-served web site (Dala: ¶0099, ¶0111, ¶0222).

Regarding claim 4: The combination of Dala and Patton disclose the system of claim 1 and further comprising: 
the diagnostic test unit; and an enclosure, wherein the computer processing device and the diagnostic test unit are each located at least partially within the enclosure (Dala: ¶0065).

Regarding claim 5: Dala disclose the system of claim 1, the diagnostic test unit; and 
(Dala: ¶0099, ¶0111, ¶0222), wherein the web browser application communicates with the first wireless access point and the locally-served web site over a first wireless connection, wherein the control instructions are transmitted from the web browser application to the locally-served web site, and wherein the processor transmits the command signals to control operation of the diagnostic test unit in response to the control instructions (Patton: ¶0039) and (Dala: ¶0059, ¶0132 & ¶0135).

Regarding claim 6: The combination of Dala and Patton disclose the system of claim 1, further comprising a cloud-based portal in communication with the computer processing device via the external network, wherein the cloud-based portal includes a secure database and serves a portal web site (Patton: ¶0033). 
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a cloud-based portal in communication with the computer processing device via the external network, wherein the cloud-based portal includes a secure database and serves a portal web site, as disclose by Patton, to the system of Dala. The motivation is to improve data security, scalability, mobility and make it more cost efficient.

Regarding claim 7: The combination of Dala and Smith disclose the system of claim 6, further comprising: a network device connected to the cloud-based portal via the external network (Dala, Fig. 5, item 150), wherein the external network comprises an Internet connection, and wherein the network device is further in communication with the computer processing device via the second wireless access point (Dala: ¶0041, ¶0053, ¶0059).

Regarding claim 9: The combination of Dala and Patton disclose the system of claim 1, wherein the second wireless access point is configured to communicate over a cellular communication link.(Dala: ¶0132). 

Regarding claim 10: Dala disclose a method for using a medical system, the method comprising: 
connecting a first mobile computing device (Fig. 5, item 150)  to a computer processing device (Fig. 5, item 1520) via a first secure wireless connection (Fig. 5 item 540); 
accessing, over the first secure wireless connection, a locally-served web site hosted by the computer processing device via a web browser application on the first mobile computing device (¶0059, ¶0132 & ¶0134); 
transmitting a control instruction to a diagnostic test unit from the first mobile computing device via the locally-served web site; (¶0059).
Dala does not explicitly disclose performing a medical testing operation on a patient with the diagnostic test unit in accordance with the control instruction (¶0039); and 
transmitting a first communication record via the locally-served web site from the computer processing device to a cloud-based portal (¶0033) over a second secure wireless connection, the first communication record containing medical data generated by the diagnostic test unit during the medical testing operation, and wherein the first and second secure wireless connections are operatable concurrently (¶0040).
(¶0039); and 
transmitting a first communication record via the locally-served web site from the computer processing device to a cloud-based portal (¶0033) over a second secure wireless connection, the first communication record containing medical data generated by the diagnostic test unit during the medical testing operation, and wherein the first and second secure wireless connections are operatable concurrently (¶0040).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a cloud-based portal in communication with the computer processing device via the external network, wherein the cloud-based portal includes a secure database and serves a portal web site, as disclose by Patton, to the system of Dala. The motivation is to allow direct operation of the diagnostic unit hence reducing treatment time while improving data security, scalability, mobility and make it more cost efficient (by using the cloud).

Regarding claim 11: The combination of Dala and Patton disclose the method of claim 10 and further comprising: authenticating the first mobile computing device with the locally-served web site via a login protocol executed through the web browser application, wherein authentication occurs before transmitting the control instruction (Dala: ¶0075).

Regarding claim 12: The combination of Dala and Patton disclose the method of claim 10, wherein the first secure wireless connection connects the first mobile computing device to (Dala: ¶0134: WiFi range is typically 46m (150 feet)).

Regarding claim 13: The combination of Dala and Patton disclose the method of claim 10, and further comprising: erasing data related to the first communication record from the first mobile computing device after successful transmission of the first communication record to the cloud-based portal.(Dala: ¶0238)

Regarding claim 14: The combination of Dala and Patton disclose the method of claim 13, wherein the step of erasing data occurs concurrently with a synchronization protocol that governs transmission of the first communication record to the cloud-based portal (Dala:¶0149 & ¶0238).

Regarding claim 16: Claim 16 essentially discussed performing a series of step that has already been discussed and addressed in the rejection of the claims above but for a second mobile computing device (see claims 10 and 13). Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the same step for a second mobile computing device, as disclose by The combination of Dala and Patton, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17: The combination of Dala and Patton disclose the method of claim 10 and further comprising: connecting the computer processing device to the diagnostic test unit via a wired connection (Dala: ¶0064).

Regarding claim 20: Dala disclose A medical testing and records handling system comprising (Fig. 1 and 5): 
a mobile computing device configured to execute a web browser application (Fig. 1 and 5, item 150, ¶0056); 
a diagnostic test unit (Fig. 1, item 101, 102, 103 or 104, ¶0053 & ¶0057-¶0058); 
a computer processing device that includes: 
a processor (Fig. 1, item 120, ¶0054); 
an interface (Fig. 1, item 110)  enabling communication between the processor and the diagnostic test unit (0053 & ¶0057-¶0058); 
a transceiver (Fig. 5, Bluetooth link); 
a first wireless access point generated by the transceiver providing a first wireless connection to the mobile computing device, wherein the transceiver has a local wireless transmission range (¶0132 & ¶0135);
computer-readable instructions stored in the memory and executable by the processor providing a locally-served web site that is browser accessible over the first wireless access point, wherein the locally-served web site is adapted to receive control instructions from the browser of the mobile computing device over the first wireless access point (¶0059)
a second wireless access point  (Fig. 5, item 540 or item 560) operable concurrently with and independent from the first wireless access point via the transceiver (¶0059, ¶0132 & ¶0134).
Dala disclose programmable computer with software instructions to execute the various functions of the console 120 described herein (¶0054). However, it does not explicitly disclose a memory in communication with the processor . Even thou is not expressly recited, it would have been understood that a memory (for example ROM, RAM) are integral possible option notoriously known indicator for storing software instruction and being in communication with the processor in order to ensure proper function of the computer as the time the invention was made, in which the examiner takes Official Notice.
Dala does not explicitly disclose to generating command signals transmittable over the interface to the diagnostic test unit.
In analogous art regarding medical treatments, Patton disclose generating command signals transmittable over the interface to a diagnostic test unit (¶0023: Alternatively, communication interface 150 may receive instructions from a mobile device 190b (also shown in this example as a cellular phone) via wireless communications 196 and ¶0039).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of generating command signals transmittable over the interface to a diagnostic test unit, as disclose by Patton, to the system of Dala. The motivation is to allow direct operation of the diagnostic unit hence reducing treatment time.
Dala does not explicitly disclose a client server, wherein the second wireless access point links the computer processing device to the client server; and
a cloud-based portal in communication with the computer processing device via the client server, where cloud-based portal in communication with the client server via an Internet connection, wherein the cloud-based portal includes a secure database and serves a portal web site via at least one computer processor, and wherein the at least one computer processor serving the portal web site is located beyond the local wireless transmission range of the transceiver of the computer processing device (¶0040).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a client server, wherein the second wireless access point links the computer processing device to the client server; and
a cloud-based portal in communication with the computer processing device via the client server, where cloud-based portal in communication with the client server via an Internet connection, wherein the cloud-based portal includes a secure database and serves a portal web site via at least one computer processor, and wherein the at least one computer processor serving the portal web site is located beyond the local wireless transmission range of the transceiver of the computer processing device, as disclose by Patton, to the system of Dala. The motivation is to safely and efficiently, provide information to the client hence making the system more reliable and efficient.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et a. (US 2013/0054467) in view of Patton et al. (US 2013/0269694) and further in view of Pillars et al. (US 2014/0330584).

Regarding claim 3: The combination of Dala and Patton disclose the system of claim 2, but does not explicitly disclose  wherein the first wireless connection comprises a line-of-sight connection.
In analogous art regarding patient medical systems, Piller disclose a wireless connection comprising a line-of-sight connection (¶0019).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a line-of-sight connection, as disclose by Piller, to the first wireless connection of the combination of Dala and Patton since having a limited universe of potential options (connections), the selection of any particular option (line of sight) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of provide a connection, either option would have been obvious to one of ordinary skill.

Allowable Subject Matter
Claims 8, 15, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689